 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    SATA GMBH & CO. KG,                                     Case No. 2:18-cv-02088-GMN-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      ZHEJIAN RONGPENG AIR TOOLS CO.
10    LTD, et al.,
11                                        Defendant.
12
            This matter is before the Court on Plaintiff’s failure to file a Certificate as to Interested
13
     Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed on October
14
     31, 2018. LR 7.1-1 requires that pro se parties and attorneys for private non-governmental parties
15
     must, upon entering a case, file a certificate as to interested parties, listing all persons, firms,
16
     partnerships or corporations, known to have a direct, pecuniary interest in the outcome of the case,
17
     including the names of all parent subsidiary, affiliate and/or insider of the named non-individual
18
     parties. If there are no known interested parties, other than those participating in the case, a
19
     statement to that effect must be filed. To date, Plaintiff has failed to comply. Accordingly,
20
            IT IS ORDERED that Plaintiff shall file its Certificate as to Interested Parties, which fully
21
     complies with LR 7.1-1 no later than December 11, 2018. Failure to comply may result in the
22
     issuance of an order to show cause why sanctions should not be imposed.
23
            Dated this 4th day of December, 2018.
24

25

26                                                           GEORGE FOLEY, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
